Order of the Supreme Court, New York County (Myriam J. Altman, J.), entered March 17, 1988, which directed that the parties’ daughter be examined by Dr. Hector E. Bird, is unanimously reversed, on the law and facts, and the application by defendant for an examination of the child by Dr. Bird denied, without costs or disbursements.
Appeal from the order of the Supreme Court, New York County (Myriam J. Altman, J.), entered April 4, 1988, which denied plaintiffs motion to modify the prior order is unanimously dismissed, without costs or disbursements.
There was not a sufficient showing made before the IAS court to justify another psychiatric examination of the infant at this time. She has already been examined by two different court-appointed psychiatrists in April 1985 and May 1987 and continues to be seen and evaluated by her own therapist on an ongoing basis. Further, even if such further examination were warranted, there appears to be no justification for it to be conducted by the father’s treating therapist, especially in the absence of an affidavit from Dr. Bird or another psychiatrist satisfying us that such an evaluation would not be harmful to the best interests of the child. Concur — Murphy, P. J., Kupferman, Carro, Asch and Smith, JJ.